UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 27, 2014 Massive Interactive, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-53892 20-8295316 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6th Floor, 10 Lower Thames Street London EC3R 6AF, United Kingdom (Address of Principal Executive Offices) +442076365585 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - EXPLANATORY STATEMENT Massive Interactive, Inc.is filing this Amendment No. 1 to its Current Report on Form 8-K filed with the Securities and Exchange Commission on March 5, 2014 to add Exhibit 16.1. The remainder of the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 5, 2014 remains unchanged Item 9.01 Financial Statements and Exhibits Exhibit No. Description Letter from LBB & Associates Ltd., LLP - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 22, 2014 Massive Interactive, Inc. /s/ Antaine Furlong Antaine Furlong, Chief Financial Officer - 3 -
